Citation Nr: 0839565	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-39 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
September 17, 2002, to September 19, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from October 1969 to March 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the above Department 
of Veterans Affairs (VA) Medical Center (MC), which is the 
agency of original jurisdiction (AOJ) in this matter.  A 
subsequent decision in November 2005 provided a partial grant 
of benefits as to one day of the claim, September 17, 2002.  
The veteran continued his appeal and testified at a hearing 
held at the St. Petersburg Regional Office (RO) in June 2007, 
before the undersigned Veterans Law Judge.

In July 2008, the Board determined that an opinion from an 
independent medical expert (IME) was required to clarify 
whether it was at least as likely as not that the veteran 
became stable from his emergent condition on September 17, 
2002 at the emergency room, such that he could have been 
transferred to a VA facility.  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901(d) (2008).  The resulting IME 
opinion was received by the Board in August 2008.  The 
opinion was forwarded to the veteran's representative, and in 
October 2008, the representative indicated that there was no 
further evidence or argument to be presented.     


FINDINGS OF FACT

1.  The veteran incurred private medical expenses from 
September 17, 2002, to September 19, 2002, for treatment of a 
non-service-connected disability.

2.  The evidence shows that the veteran's condition 
stabilized on September 17, 2002, and that he could then have 
been safely transferred to a VA or other Federal facility. 



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred at a private medical 
facility from September 18, 2002 to September 19, 2002 are 
not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000-.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case there is no indication that the treatment the 
veteran received from September 17, 2002 to September 19, 
2002, was for a service-connected disability.  Rather he was 
treated for upper respiratory symptoms, ultimately diagnosed 
as a an acute asthmatic bronchitis and underlying asthma 
exacerbation.  The evidence does not show that the veteran 
sought treatment for a non-service connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or that he has a total 
disability that is permanent in nature resulting from a 
service-connected disability, or that he is participating in 
a rehabilitation program.  Thus, he fails to meet any of the 
first criterion under 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120, and reimbursement cannot be allowed under these 
provisions.

In considering every possible theory of entitlement, the 
Board has also considered whether reimbursement is warranted 
under the Veterans Millennium Health Care and Benefits Act, 
Public Law No. 106-177.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Under that law, in order to be 
entitled to reimbursement of the aforementioned medical 
expenses, the veteran must meet the criteria enumerated in 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, the provisions of which became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2008).


Factual Background and Analysis

The veteran is seeking reimbursement for the costs of medical 
treatment received as an inpatient at St. Petersburg General 
Hospital from September 17, 2002, through September 19, 2002.  

At that time his single established service-connected 
disability was fracture residuals of the left femur, rated as 
30 percent disabling.  

The relevant facts in this case are not in dispute.  On September 
17, 2002 at 11:20 am, the veteran arrived by ambulance and was 
admitted on an emergent basis to St. Petersburg General Hospital 
in Florida, because of shortness of breath and respiratory 
distress following a three-day history of upper respiratory tract 
infection.  His condition upon arrival was described as 
"serious."  The veteran had a known history of asthma of 
approximately 10 years' duration.  The paramedics noted his blood 
pressure was 170/98; p02 saturation was 90 percent on room air; 
heart rate was 150; and respiratory rate was 32.  The veteran was 
given Albuterol and Atrovent nebulizer along with subcutaneous 
Epinephrine and 325 mg Solu-Medrol and was brought to the 
emergency room.  

On examination, the veteran's blood pressure was 153/113; p02 
saturation was 90 percent on room air; heart rate was 99; and 
respiratory rate was 28.  He was alert and cooperative, but in 
moderate respiratory distress.  There was some use of accessory 
muscles with breathing and some retractions, but he was not 
cyanotic.  Lung sounds were present and equal on both sides with 
no rales on auscultation.  There were moderate diffuse expiratory 
wheezes on auscultation.  The differential diagnoses were 
dyspnea, asthma, bronchitis, allergic reaction, and pneumonia.  
The veteran was given oxygen via non-breather mask 99 percent.  
The interpretation was hypoxia.  The emergency room diagnosis was 
asthma, with status asthmaticus.  The veteran was admitted for 
in-patient hospitalization on September 17, 2002 at 12:38 p.m. 
with what was characterized in a hospital summary as "worsening 
shortness of breath."  However, at the time of admission, the 
emergency room physician characterized the veteran's condition as 
"stable."  

Following admission to the medical floor, the veteran was started 
on oxygen supplementation along with bronchodilator therapy using 
Albuterol and Atrovent nebulizers.  Montelukast was also started.  
His home medications were continued except Theophylline, which 
was discontinued because of his history of supraventricular 
tachycardia.  On September 18, 2002, a pulmonologist was 
consulted for respiratory insufficiency.  The primary assessment 
was acute and chronic respiratory insufficiency with acute 
asthmatic bronchitis plus/minus acute chronic obstructive 
pulmonary disease exacerbation.  The veteran improved during 
hospitalization and was able to ambulate in the hallways without 
any oxygen and without any complaints.  He was discharged to home 
on September 19, 2002 at 1:00 p.m. in what was characterized as 
"a medically and hemodynamically stable condition."  

In November 2002, the VAMC determined that the veteran did 
not qualify for payment for the private treatment provided 
from September 17, 2002, to September 19, 2002, because the 
care and services for that time interval were not rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health.  

In September 2005, a VA physician was asked to comment as to 
whether at any time between September 17, 2002 and September 19, 
2002, the veteran would have been able to have transferred from 
St. Petersburg General Hospital to a VA Hospital or other federal 
facility.  In response to that question, the physician indicated 
that the veteran had little control over where the "EMS 
transports him" and would therefore approve the emergency room 
treatment, but not subsequent in-patient care as the veteran was 
stable for transfer to a VA facility at that time.  A November 
2005 decision partially granted the benefit sought.  

The veteran testified at his hearing in June 2007 that his 
condition had deteriorated while at the hospital.  While he 
informed the private hospital that VA treatment was desired, he 
recalled being told that his condition was too critical in 
nature.  

In August 2008, the Board obtained an opinion from an 
independent medical expert (IME).  Dr. W.L., a specialist in 
pulmonary medicine, reviewed the claims folder, concluding 
that the veteran became stable from his emergent condition on 
September 17, 2002 at the emergency room, such that he could 
have been transferred to a VA hospital.  

The examiner explained that the veteran was evaluated in the 
emergency room, he was noted to have favorable vital signs (a 
respiratory rate of 28, a heart rate of 99, and a temperature 
of 97.7F), laboratories (no anemia or electrolyte 
disturbance), and chest X-ray (no evidence of pneumonia).  
The emergency room physician described the veteran's 
condition as "stable" at 12:38pm on September 17, 2002.  
Further, the hospital record indicated the veteran was 
admitted to a regular bed, not an intensive care unit (ICU).  
That is, a patient with severe exacerbation of asthma/COPD 
that was too unstable for transport would have been admitted 
to an ICU bed.  

Moreover, the pulmonary consultant that examined the veteran 
on September 18, 2002 did not recommend transfer to the ICU 
and made simple, straightforward recommendations that did not 
significantly alter the treatment plan initiated by the 
emergency room and admitting physicians.  This is further 
evidence that the veteran's condition was stable.  Finally 
the hospital record indicates that on September 19, 2002, the 
veteran was unhappy with the nursing care and expressed a 
desire to leave the hospital, against medical advice, if 
necessary.  He was viewed as "clinically improved and ready 
for discharge" and was sent home that day.  

The examiner reiterated his conclusion that the veteran 
became medically stable from his acute respiratory condition 
on September 17, 2002 and could have been transferred to a VA 
hospital for further care at that time. 

By its explicit terms, since under 38 U.S.C.A. § 1725, 
payment or reimbursement cannot be provided after a veteran 
becomes stable for transfer, there is no basis for granting 
him payment or reimbursement for any of the private medical 
expenses incurred after September 17, 2002.  The Board finds 
that the VAMC's determination that the veteran was stabilized 
on September 17, 2002, is supported by the medical evidence 
of record.  There is no competent evidence that the veterans 
symptoms worsened; rather, he was stabilized shortly after 
his admission to the emergency room.  Following the initial 
evaluation, he was admitted to the hospital in stable 
condition.  The treatment records, including the IME opinion, 
do not otherwise indicate that an emergency situation, 
consistent with "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action," existed 
on that day.  There is no medical evidence to the contrary.  

Because the veteran does not meet one of the criterion under 
38 C.F.R. § 17.1002, reimbursement for any amount is 
prohibited.  The Board need not go into whether the veteran 
meets any of the other criteria, as the failure to meet one 
of them precludes payment.  Id.  Thus, payment or 
reimbursement for expenses incurred after September 17, 2002, 
are not warranted under Section 1725 and its implementing 
regulations.  

The preponderance of the evidence is against this claim and 
it must be denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
chapter 17 of title 38, United States Code.  See 38 C.F.R. §§ 
17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 
138 (2002).

In addition, the various judicial precedents pertaining to 
VCAA requirements on claims for disability compensation, see, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007); petition for cert. granted (U.S. June 16, 2008) 
(No. 07-1209), do not come into play here, as they do not 
govern claims under Part 17 of VA's Code of Federal 
Regulations.

Nevertheless, the Board points out that the AOJ has explained 
to the veteran the basis for the finding that the medical 
expenses from September 18, 2002, to September 19, 2002, were 
not covered by VA.  In November 2005, the AOJ sent the 
veteran a letter informing him of what evidence was required 
to substantiate his claim.  Additionally, the veteran 
demonstrated actual knowledge of the criteria needed for 
allowance of his claim during his hearing before the Board.  

As concerns the duty to assist, the Board notes that the 
development of medical evidence appears to be complete.  
Unlike many questions subject to appellate review, the issue 
of whether the veteran is entitled to reimbursement or 
payment of medical expenses, by its very nature, has an 
extremely narrow focus.  The facts underlying this case do 
not appear to be in dispute.  In this case, the only evidence 
necessary to decide the claim revolves around what transpired 
between September 17, 2002 and September 19, 2002.  This 
involves the medical records from that time period and the 
medical opinion from the VA staff physician at the VAMC.  
Additionally, the Board obtained an IME in August 2008, which 
reflects that the examiner reviewed the veteran's claims 
folder and rendered an appropriate opinion based on the 
question presented to him by the Board.  Evidence which is 
necessary to decide the case is thus already of record and, 
as explained, the outcome of the case is mandated by the 
relevant law and regulations.  Therefore, no amount of 
additional evidentiary development would change the outcome 
of the case.  The veteran does not assert that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  The Board finds 
that the AOJ has complied with the duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development. 
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The U.S. Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In this case, the record is not evenly balanced so as 
to raise a reasonable doubt.  Rather, the preponderance of 
the competent and probative medical evidence is against the 
claim.   


ORDER

The appeal is denied.  



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


